Citation Nr: 1000454	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-03 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for hypertension, and 
if so, if service connection is warranted.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the cervical spine, C4-5, C6-7.

3.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the lumbar spine and 
radiculopathy, with sensory loss L5-S1.

4.  Entitlement to a rating in excess of 10 percent for 
chronic headaches, multiple types.    



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to April 1980, 
and from September 1985 to March 1995.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from May 2006 and September 2008 rating decisions 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In May 2009 additional pertinent evidence was received that 
was accompanied by a waiver of the Veteran's right to initial 
consideration of the new evidence by the RO. 38 C.F.R. §§ 
19.9, 20.1304(c) (2009).  Accordingly, the Board will 
consider the new evidence in the first instance in 
conjunction with the issue on appeal.

The issues of service connection for hypertension, and 
increased ratings for cervical and thorcolumbar spine, and 
headache disabilities are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed August 2006 rating decision determined that 
new and material evidence had not been received to reopen the 
claim of service connection for hypertension.

2.  Additional evidence received since the August 2006 rating 
decision includes evidence that is neither redundant nor 
cumulative and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision that declined to reopen 
service connection for hypertension is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 
(2009).

2.  The additional evidence submitted since that August 2006 
rating decision is new and material, and this claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Board is reopening the claim of entitlement to service 
connection for hypertension on the basis of new and material 
evidence.  As a result, there is no need to discuss whether 
the Veteran has received sufficient notice insofar as the 
specific reasons for the prior August 2006 rating denial to 
reopen the claim, because even if he has not, this is 
inconsequential and, therefore, at most nonprejudicial, i.e., 
harmless error since the Board is reopening his claim, 
regardless. 38 C.F.R. § 20.1102.  See also Kent v. Nicholson, 
20 Vet. App. 1 (2006); Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); Soyini v. Derwinski, 1 Vet. App. 541, 546 
(1991).

VA must still fulfill other aspects of the duties to notify 
and assist the Veteran with this claim. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  After 
reopening the claim on the basis of new and material 
evidence, the Board is remanding the claim, rather than 
immediately readjudicating it on the underlying merits (i.e., 
de novo).



II.  Whether New and Material Evidence has been Received to 
Reopen Service Connection for Hypertension 

The Veteran is ultimately seeking service connection for 
hypertension.  The Board is aware that in the March 2009 
statement of the case (SOC) that the RO determined that new 
and material evidence had not been recieved to reopen the 
Veteran's claim.  However, it is the Board that must consider 
the question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Barnett, supra.  

Service connection for hypertension was initially denied in a 
February 1996 rating decision.  At that time, it was 
determined that service treatment records (STR's) did not 
reveal treatment for hypertension; that there was one 
elevated blood pressure reading of 147/90 in service; and 
there was no diagnosis or treatment of hypertension shown 
since service.  The RO notified the Veteran of the denial and 
she filed a timely notice of disagreement but an appeal was 
not filed.  Since an appeal was not filed within one year of 
being notified of the rating denial, that decision became 
final and binding on him based on the evidence then of record 
and is not subject to revision upon the same factual basis.  
See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103 
(2009).

In June 2006, the Veteran filed a petition to reopen the 
claim.  In an August 2006 rating decision, the RO determined 
that new and material evidence had not been received to 
reopen the claim of service connection for hypertension.  The 
additional evidence included diagnoses of hypertension yet 
there was no evidence relating hypertension to service.  The 
Veteran was notified of the decision and a timely appeal was 
not filed.  The August 2006 rating decision is the last final 
disallowance of the claim.  38 U.S.C.A. § 5108

In June 2008, filed another petition to reopen her claim of 
service connection for hypertension.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  However, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of all the evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

In determining whether evidence is new and material, the 
credibility of the evidence in question is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption 
only applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" once 
the claim is reopened and decided on the merits.  See, too, 
Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").

Here, since the last final denial of service connection for 
hypertension in August 2006, additional evidence has been 
received.  Among that evidence is an April 2009 note from a 
VA physician, who reported he had been requested to review 
the Veteran's STR's and list elevated blood pressure 
readings.  The VA physician listed blood pressure readings 
dating from April 1988 to July 1994 that were from 140-
158/70-96.  Review of the STR's confirms those elevated 
readings.  

This is evidence of elevated blood pressure readings not 
previously reported.  This evidence is neither cumulative nor 
redundant and is considered both new and material.  See 
Hodge, 155 F.3d at 1363 (Fed. Cir. 1998) (holding that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim).  This evidence of additional service 
elevated blood pressure readings raises a reasonable 
possibility of substantiating the claim of service connection 
for hypertension.  38 C.F.R. § 3.15638 C.F.R. § .  

Inasmuch as there is new and material evidence, the claim for 
service connection for hypertension is reopened.  It is 
important for the Veteran to understand, however, that the 
standard for reopening a claim is low and does not 
necessarily indicate the claim will be ultimately granted.


ORDER

The petition to reopen the claim for service connection for 
hypertension is granted, and to this extent only.  




REMAND

The Board has determined that additional evidence has been 
received to reopen service connection for hypertension.  That 
evidence includes a VA physician's April 2009 listing of 
numerous elevated blood pressure readings during the 
Veteran's military service.  Those numerous elevated blood 
pressure readings are indeed confirmed by STR's.  

While hypertension was not diagnosed in service or at a VA 
medical examination in June 1995, the numerous elevated 
readings present some discrepancy in the record, particularly 
considering the VA rating decision in February 1996 that 
reported the Veteran had just one elevated blood pressure 
reading of 147/90.  Also in a January 1995 statement during 
service, a private physician mentioned the Veteran's high 
blood pressure, albeit without any diagnosis.  It is noted 
that hypertension for VA purposes is defined as diastolic 
blood pressure that is predominately 90 millimeters or 
greater or systolic blood pressure that is predominately 160 
millimeters or greater with a diastolic blood pressure of 
less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 
7101, Note 1 (2009).  

The significance, if any, of those elevated blood pressure 
readings shown during the Veteran's military service requires 
further investigation by medical professionals regarding the 
service connection for hypertension claim, inasmuch as the 
Board is prohibited from substituting its own unsubstantiated 
medical opinions. See Colvin v. Derwinski, Vet. App. 171, 175 
(1991).  Further, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion where such 
is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(b); McLendon v. 
Nicholson, 20 Vet. App. 79, 81( 2006).

Concerning the claims of increased ratings for cervical, 
thoracolumbar, and headache disabilities, it is apparent that 
more current medical information is needed, specifically 
medical examinations, to assess the current severity of the 
Veteran's several disabilities.  Her last VA compensation 
examinations were in November 2007, more than 2 years ago.  
New examinations are required in light of additional lay 
statements and evidence dated in April 2009 which suggest the 
Veteran's disabilities have increased in severity.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that when a veteran claims that a disability is worse 
than when originally rated (or last examined by VA), and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (where the Court determined the Board should have 
ordered a contemporaneous examination of the veteran because 
a 23-month old examination was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal current 
state of claimant's disability, fulfillment of statutory duty 
to assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).  See, as well, 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 
Vet. App. 121 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate 
VA examination for a medical nexus opinion 
indicating the likely date of onset of the 
Veteran's hypertension, and also whether 
it is at least as likely as not (i.e., 50 
percent or more probable) that her 
hypertension is related to her military 
service.  It is imperative that the 
examiner designated to conduct this 
evaluation review the claims file for the 
pertinent medical and other history.  This 
includes a complete copy of this remand.  
The designated VA examiner must discuss 
the rationale of his or her opinion, 
whether favorable or unfavorable.

Inform the designated examiner that the 
term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

2.  Arrange for the Veteran to undergo VA 
orthopedic and neurological examinations 
to evaluate the degree and current 
severity of her service connected cervical 
and thoracolumbar spine and headache 
disorders

The VA orthopedic examiner in conjunction 
with his or her examination of the Veteran 
should conduct range of motion testing of 
the cervical and thoracolumbar spine 
(expressed in degrees, with standard 
ranges provided for comparison purposes).  
The physician should render specific 
findings with respect to whether there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the physician should indicate 
the point at which pain begins. In 
addition, the physician should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss of the 
cervical and thoracolumbar spine due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

The physician should also indicate whether 
the Veteran has any ankylosis of the 
cervical or thoracolumbar spine; and, if 
so, the extent of any such ankylosis, and 
whether the ankylosis is favorable or 
unfavorable.

Considering all neurological, and 
orthopedic examination findings, the 
examiner should also render findings 
particularly responsive to the criteria 
for rating IVDS-specifically, comment as 
to the existence and frequency of any of 
the Veteran's incapacitating episodes 
(i.e., a period of acute signs and 
symptoms due to IVDS that requires bed 
rest prescribed by a physician and 
treatment by a physician).  If the Veteran 
has incapacitating episodes associated 
with her cervical or thoracolumbar spine 
disability, the examiner should specify 
whether, over the past 12 months, such 
episodes have had a total duration of (a) 
at least one week, but less than 2 weeks; 
(b) at least two weeks but less than 4 
weeks; (c) at least 4 weeks but less than 
6 weeks; or (d) at least 6 weeks.

3.  To help avoid future remand, the RO 
must ensure that all requested development 
action has been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal, including service connection for 
hypertension.  If any benefits sought on 
appeal remain denied, the RO must furnish 
to the Veteran and her representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


